DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6, 8, 10-11, 13-14, 18, 20, 26-28, 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 10-13, 17-23  of copending Application No. 16580249 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are rendered obvious by the claims at issue (see same limitations in App. 16580249). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 6, 8, 10-11, 13-14, 18, 20, 26-28, 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US6571865) in view of Duran (EP2845919),  Pu ( Graphene grown on stainless steel as a high-performance and ecofriendly anti-corrosion coating for polymer electrolyte membrane fuel cell bipolar plates), and as evidence by/or in view of Dahal (Graphene-nickel interfaces: a review).
Regarding claim 1, Shi teaches a condensing apparatus (condenser Col. 4, lines 8-20)  comprising: a condenser having a coolant side and a condensing side (surfaces on both sides Col. 4, lines 8-20); a substrate (steel/copper Col. 4, lines 27-31) on the coolant side or the condensing side or both; and one or more layers of carbon (layer of carbon Col. 4, lines 8-20)  on a surface of the substrate.
Shi does not teach the substrate comprises a coating includes a continuous layer of pure nickel or nickel alloy having a thickness of from about 1 micrometer to about 100 micrometers and comprises a nickel-graphene composite that includes p-orbitals of the graphene hybridized with d- electrons of the nickel.
Duran teaches wherein the carbon layer deposited on a metal substrate is graphene (at least one graphene layer - ¶[0009]), in order to improve corrosion resistance due to condensation (¶[0008-0009]).
Pu teaches the coating includes a continuous layer of pure nickel or nickel alloy having a thickness of from about 1 micrometer to about 100 micrometers and comprises a nickel-graphene composite (A nickel layer of 5 microns in thickness was electroplated onto a 4 x 4 cm2 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shi to include wherein the carbon coating is graphene as taught by Duran, and wherein a nickel-graphene composite is formed via a nickel buffer layer as taught by Pu, in order to improve corrosion resistance due to condensation (¶[0008-0009] – Duran) and in order to provide such an anti-corrosion graphene coating to a metallic substrate with improved graphitization (Page 255 - Pu).  
Dahal teaches the nickel-graphene composite includes p-orbitals of the graphene hybridized with d-electrons of the nickel (Abstract).  As evidenced by Dahal, the formation of nickel on graphene by CVD provides wherein p-orbitals of the graphene hybridized with d-electrons of the nickel. 
While it appears to be an inherent quality of such a graphene/nickel composite, as evidenced by Dahal, alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shi with the hybridized nickel graphene composite of Dahal, wherein the composite includes p-orbitals of the graphene hybridized with d-electrons of the nickel, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143).

Regarding claim 6, Shi teaches the limitations of claim 1, and Shi as modified further teaches wherein the one or more layers of graphene (at least one graphene layer - ¶[0009] - Duran) is on a surface of the substrate on the condensing side providing hydrophobicity.
Regarding claim 8, Shi teaches the limitations of claim 1, and Shi as modified further teaches the one or more layers of graphene is formed according to a process comprising chemical vapor deposition (CVD – Page 254 - Pu).
Regarding claim 10, Shi teaches the limitations of claim 1, and Shi as modified further teaches wherein a thermal expansion mismatch between the substrate and the graphene is less than 18 x 10^-6 k^-1. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2141.02). In the instant case, the graphene coated metal substrate of Kim would be expected to have the same properties or very similar properties to the instantly claimed graphene coated metal substrate because both have the same composition, structure and purpose. In the instant case, Shi as modified above teaches the same graphene coated metal substrate as claimed and disclosed, and thus is considered to have the same material properties of the claimed invention.
Regarding claim 11, Shi teaches the limitations of claim 1, and Shi as modified further teaches a base or structural component (steel/copper Col. 4, lines 27-31 - Shi) comprising brass, 
Regarding claim 28, Shi teaches the limitations of claim 1, and Shi as modified further teaches wherein the substrate surface comprises pure nickel (nickel Page 249 - Pu).
Regarding claim 30, Shi teaches the limitations of claim 1, and Shi as modified further teaches the one or more layers of graphene have a grain size greater than about 3 micrometers (as gleaned from Fig. 5 - Pu)
Regarding claim 13, Shi teaches a condensing apparatus (condenser Col. 4, lines 8-20)   fabrication method comprising: condensing element, and forming one or more layers of carbon (layer of carbon Col. 4, lines 8-20)  on the surface of the substrate.
Shi does not teach electroplating a continuous substrate coating on a condensing element, the continuous substrate coating having a thickness of from about 1 micrometer to about 100 micrometers and a surface of the continuous substrate coating comprising pure nickel or a nickel alloy; and forming one or more layers of graphene on the surface of the continuous substrate coating, and forming one or more layers of graphene on the surface of the continuous substrate coating, wherein upon the formation of the one or more layers of graphene, n-orbitals of the graphene are hybridized with d-electrons of the nickel of the pure nickel or the nickel alloys thus forming a nickel-graphene composite.


Pu teaches the coating includes electroplating a continuous substrate coating on an element, the continuous layer of pure nickel or nickel alloy having a thickness of from about 1 micrometer to about 100 micrometers and comprises a nickel-graphene composite (A nickel layer of 5 microns in thickness was electroplated onto a 4 x 4 cm2 SUS304 stainless steel plate with a thickness of 0.5 mm. – Page 249 & graphene – Page 250- 255 & Fig. 3), in order to provide an anti-corrosion graphene coating to a metallic substrate with improved graphitization (Page 255).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shi to include wherein the carbon coating is graphene as taught by Duran, and wherein a nickel-graphene composite is formed via a nickel buffer layer as taught by Pu, in order to improve corrosion resistance due to condensation (¶[0008-0009] – Duran) and in order to provide such an anti-corrosion graphene coating to a metallic substrate with improved graphitization (Page 255 - Pu).  
Dahal teaches the nickel-graphene composite includes p-orbitals of the graphene hybridized with d-electrons of the nickel (Abstract).  As evidenced by Dahal, the formation of nickel on graphene by CVD provides wherein p-orbitals of the graphene hybridized with d-electrons of the nickel. 
While it appears to be an inherent quality of such a graphene/nickel composite, as evidenced by Dahal, alternatively, it would have been obvious to one having ordinary skill in the 
Regarding claim 14, Shi teaches the limitations of claim 13, and Shi as modified further teaches three or more layers of graphene are formed (pluralities of graphene layers ¶[0027] – Duran). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).
Regarding claim 18, Shi teaches the limitations of claim 13, and Shi as modified further teaches the substrate coating is formed on both sides of the condensing element (lines 8-20 - Shi). 
Regarding claim 20, Shi teaches the limitations of claim 13, and Shi as modified further teaches the one or more layers of graphene is formed according to a process comprising chemical vapor deposition (CVD – Page 254 - Pu).
Regarding claim 26, Shi teaches the limitations of claim 13, and Shi as modified further teaches the condensing element comprises a tube (tube – Col. 3, lines 60-65). 
Regarding claim 27, Shi teaches the limitations of claim 13, and Shi as modified further teaches the condensing element is a condensing structural element (steel/copper Col. 4, lines 27-31 - Shi)  fabricated from brass, copper, a copper alloy, nickel, a nickel alloy, stainless steel, a stainless-steel alloy, carbon steel, a carbon steel alloy, or a combination thereof.
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763